DETAILED ACTION
This action is responsive to communications filed 30 August 2022.
Claims 10 and 22 have been canceled.
Claims 1-9, 11-21 and 23-26 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues in substance.
There is no teaching or suggesting in Singh that characteristics related to a Kubernetes pod may be used for generating an IPv6 address of the Kubernetes pod. See Remarks page 11.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mei at least teaches or suggests [pg. 3] “… IPv6 address allocation function of the Pod … converting an IPv4 address into an IPv6 address … converting the IPv4 address into the IPv6 address are as follows … filling the host segment address assigned to the container IPv4 address into the interface ID segment of IPv6 … taking the first available address in the IPv4 network as the container IPv6 gateway address … the first segment of the subnet prefix of the IPv6 address is configured by a user and corresponds to an IPv4 network …” wherein the host segment address is assigned to a container (i.e. addressing the container, e.g. a characteristic related to a pod utilized in generating an ipv6 address for the pod, e.g. converting the IPv4 into IPv6).
Mei fails to disclose, teach or suggest that the generation of the IPv6 address comprises combining an IPv6 base prefix and a pod identifier of a Kubernetes pod. See Remarks page 11.
In response to Applicant’s arguments (b), for at least the foregoing reasons set forth above, Mei at least discloses and/or teaches a “subnet prefix of the IPv6” (i.e. base prefix) and “host segment address assigned to the container” (i.e. addressing the container, e.g. a characteristic identifying the pod). See at least [pg. 3].
The “host segment address” recited in Mei is made in hindsight of the pod identifier of a Kubernetes pod. See Remarks pages 11-12.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In example, for at least the foregoing reasons set forth above, the “host segment address assigned to the container” would have at least disclosed and/or taught addressing a container of a pod for “IPv6 allocation function of the Pod”, wherein an address assigned to the container would have addressed the container, e.g. a characteristic identifying the pod. See at least [pg. 3].
There is no teaching or suggesting in the entire description of Mei that a pod identifier generated for uniquely identifying a corresponding Kubernetes pod is used for generating an IPv6 or even IPv4 address. See Remarks page 12.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, for at least the foregoing reasons set forth above, Mei’s “host segment address assigned to the container” utilized in the IPv6 address that would address the container, e.g. a characteristic identifying the pod, be utilized for generating the IPv6 address.
There is no teaching or suggesting in Asveren that characteristics related to a Kubernetes pod may be used for generating an IPv6 address. See Remarks page 12.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mei at least teaches or suggests this as in the response to argument (a) set forth above.
Nothing in Jiang teaches or suggests that this auxiliary information may be related to characteristics of a Kubernetes pod. See Remarks page 13.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mei at least teaches or suggests this as in the response to argument (a) set forth above. In example, auxiliary information, e.g. [pg. 3] “… host segment … interface ID segment … gateway address … subnet prefix …” wherein “host segment address of a container” would be related to a pod.
Examiner has interpreted the combination in hindsight of the presently claimed invention, see Remarks page 13.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The combination would be for at least the foregoing reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-14 and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US-10873592-B1) hereinafter Singh in view of MEI J et al. (CN-111327640-A) hereinafter Mei in view of Asveren et al. (US-20210328858-A1) hereinafter Asveren further in view of Jiang et al. (US-20100100722-A1) hereinafter Jiang.
Regarding claim 1, Singh discloses:
A computing device ([col. 3, ls. 62-col. 4, ls. 12] one or more devices configured to process data, such as computer program instructions) comprising: 
memory for storing at least one namespace ([col. 73, ls. 7-29] agents can be configured to collect various information about containerized environments (e.g. namespace name) [col. 7, ls. 18-28] agent obtains and maintains (e.g. in an in memory cache) connection information associated with the network activity), at least one associated pod type for each namespace ([col. 66, ls. 13-37] [FIG. 60] table comprises pod information received from agent pods [col. 65, ls. 12-col. 66, ls. 9] pod type cluster comprises four fields (K8S_CLUSTER, VM_TYPE, POD_NAMESPACE, and POD_TYPE_HASH)), and 
a processing unit comprising at least one processor ([col. 3, ls. 62-col. 4, ls. 12] processor) for: 
selecting a namespace among the at least one namespace ([col. 69, ls. 65-col. 70, ls. 27] named using a combination of their associated kubernetes cluster/namespace); 
selecting a pod type among the at least one pod type associated to the selected namespace ([col. 69, ls. 65-col. 70, ls. 27] named using a combination of their associated pod type); 
creating a Kubernetes pod corresponding to the selected namespace and the selected pod type ([col. 65, ls. 12-13] io.kubernetes.pod.namespace (i.e. pods in kubernetes) [col. 69, ls. 65-col. 70, ls. 27] launch one or more pod type nodes, e.g. DebianOS pod which has a DebianOS namespace; pod type nodes are named using a combination of their associated kubernetes cluster/namespace and pod type (i.e. kubernetes pod in kubernetes cluster); 
generating a pod identifier for the Kubernetes pod ([col. 69, ls. 65-col. 70, ls. 27] pod type nodes are named using a combination of their associated kubernetes cluster/namespace and pod type (i.e. identifier), the pod identifier uniquely identifying the Kubernetes pod at a computing device level ([col. 65, ls. 12-col. 66, ls. 9] pod type cluster comprises four fields (K8S_CLUSTER, VM_TYPE, POD_NAMESPACE, and POD_TYPE_HASH)); 
generating a pod type field based on the selected pod type ([col. 65, ls. 12-col. 66, ls. 9] POD_TYPE_HASH; e.g. Cluster ID= MD5(CONCAT(K8S_CLUSTER, VM_ TYPE, POD_NAMESPACE, MD5(List of Unique Container REPO names in ascending order))), (i.e. MD5 HASH)); and  
	Singh does not explicitly disclose:
memory for storing at least an Internet Protocol version 6 (IPv6) base prefix;
generating a namespace field based on the selected namespace;
generating a functional IPv6 address of the Kubernetes pod by combining at least the IPv6 base prefix, the namespace field, the pod type field, and the pod identifier of the Kubernetes pod.
	However, Mei discloses:
memory for storing at least an Internet Protocol version 6 (IPv6) base prefix ([pg. 3] first segment of the subnet prefix of IPv6 address is configured by a user, e.g. set to fd 00 (i.e. stored as 00));
generating a functional IPv6 address of the Kubernetes pod by combining at least the IPv6 base prefix and the pod identifier of the Kubernetes pod ([pg. 3] e.g. converting IPv4 address into IPv6 address (i.e. generating IPv6 address) by filing host segment address assigned to the container IPv4 address into the interface ID segment of IPv6 (i.e. pod identifier), taking first available address in IPv4 network as the container IPv6 gateway address, e.g. XX:: 1/64, and first segment of subnet prefix is configured by user and corresponds to an IPv4 network; configuring IPv6 network protocol for Pod, e.g. same interface in the Pod configures an IPv4 network for the interface and simultaneously configures a corresponding IPv6 network so that the Pod can communicate by using an IPv6 network protocol).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh in view of Mei to have generated an IPV6 address of the pod by combining at least the ipv6 base prefix and the pod identifier. One of ordinary skill in the art would have been motivated to do so configure IPv6 network for Pods (Mei, [pg. 3]).
	Singh-Mei do not explicitly disclose:
generating a namespace field based on the selected namespace;
generating a functional IPv6 address of the Kubernetes pod by combining at least the namespace field and the pod type field.
	However, Asveren discloses: 
generating a namespace field based on the selected namespace ([0065] namespace is designated and used to define the workspace or environment on the first node [0068] e.g. namespace: workspace-a);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh-Mei in view of Asveren to have generated a namespace field based on the selected namespace. One of ordinary skill in the art would have been motivated to do so to designate a namespace and define the workspace or environment on the first node that contains the active instance of the service and associated resources (Asveren, [0065]).
	Singh-Mei-Asveren do not explicitly disclose:
generating a functional IPv6 address of the Kubernetes pod by combining at least the namespace field and the pod type field.
	However, Jiang discloses:
generating a functional IPv6 address of the Kubernetes pod by combining at least the namespace field and the pod type field ([0004] CGA is a special type of IPV6 address, in which an interface identifier part is generated through a one-way cryptographic hash algorithm by using a public key in combination with auxiliary information (e.g., the hash of a namespace identifier; Asveren [0065] above, and pod_type_hash; Singh [col. 65, ls. 12-col. 66, ls. 9] above)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh-Mei-Asveren in view of Jiang to have generated a functional IPV6 address of the pod by combining at least the namespace field and the pod type field. One of ordinary skill in the art would have been motivated to do so to utilize cryptographically generated addresses (Jiang, [0004]).
Regarding claim 2, Singh-Mei-Asveren-Jiang disclose:
The computing device of claim 1, set forth above, wherein 
Singh discloses:
pod type field and pod identifier ([col. 65, ls. 12-col. 66, ls. 9] POD_TYPE_HASH; e.g. Cluster ID= MD5(CONCAT(K8S_CLUSTER, VM_ TYPE, POD_NAMESPACE, MD5(List of Unique Container REPO names in ascending order))), (i.e. MD5 HASH); pod type cluster comprises four fields (K8S_CLUSTER, VM_TYPE, POD_NAMESPACE, and POD_TYPE_HASH)));
Singh does not explicitly disclose:
the functional IPv6 address begins with the IPv6 base prefix, followed by the namespace field, optionally followed by a padding field, followed by the pod type field, and terminates with the pod identifier of the Kubernetes pod.  
However, Mei discloses:
the functional IPv6 address begins with the IPv6 base prefix and terminates with the pod identifier of the Kubernetes pod ([pg. 3] first segment of the subnet prefix of IPv6 address is configured by a user, e.g. set to fd 00 (i.e. stored as 00) e.g. converting IPv4 address into IPv6 address (i.e. generating IPv6 address) by filing host segment address assigned to the container IPv4 address into the interface ID segment of IPv6 (i.e. pod identifier), taking first available address in IPv4 network as the container IPv6 gateway address, e.g. XX:: 1/64, and first segment of subnet prefix is configured by user and corresponds to an IPv4 network; configuring IPv6 network protocol for Pod (i.e. prefix, -pre, wherein addresses must begin with a prefix, and wherein the gateway address corresponds to address of gateway, therefore interface ID segment of IPv6 terminates the IPv6 address for the pod beginning with prefix set to fd 00), e.g. same interface in the Pod configures an IPv4 network for the interface and simultaneously configures a corresponding IPv6 network so that the Pod can communicate by using an IPv6 network protocol).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh in view of Mei to have generated an IPV6 address of the pod by combining at least the ipv6 base prefix and the pod identifier. One of ordinary skill in the art would have been motivated to do so configure IPv6 network for Pods (Mei, [pg. 3]).
Singh-Mei do not explicitly disclose:
the IPv6 base prefix followed by the namespace field, optionally followed by a padding field and followed by the pod type field.
However, Asveren discloses:
namespace field ([0065] namespace is designated and used to define the workspace or environment on the first node [0068] e.g. namespace: workspace-a);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh-Mei in view of Asveren to have generated a namespace field based on the selected namespace. One of ordinary skill in the art would have been motivated to do so to designate a namespace and define the workspace or environment on the first node that contains the active instance of the service and associated resources (Asveren, [0065]).
Singh-Mei-Asveren do not explicitly disclose:
the IPv6 base prefix followed by the namespace field, optionally followed by a padding field and followed by the pod type field.
However, Jiang discloses:
the IPv6 base prefix followed by the namespace field, optionally followed by a padding field and followed by the pod type field ([0004] CGA is a special type of IPV6 address, in which an interface identifier part is generated through a one-way cryptographic hash algorithm by using a public key in combination with auxiliary information (e.g., the hash of a namespace identifier; Asveren [0065] above, and pod_type_hash; Singh [col. 65, ls. 12-col. 66, ls. 9] above)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh-Mei-Asveren in view of Jiang to have generated a functional IPV6 address of the pod by combining at least the namespace field and the pod type field following the IPV6 base prefix and ending with the identifier. One of ordinary skill in the art would have been motivated to do so to utilize cryptographically generated addresses where the identifier part is generated through a one-way cryptographic hash algorithm by using a public key in combination with auxiliary information (Jiang, [0004]).
Regarding claim 5, Singh-Mei-Asveren-Jiang disclose:
The computing device of claim 1, set forth above, 
Singh discloses:
wherein the selected pod type is a string and the processing unit generates the pod type field by calculating a hash of the selected pod type ([col. 65, ls. 12-col. 66, ls. 9] POD_TYPE_HASH; e.g. Cluster ID= MD5(CONCAT(K8S_CLUSTER, VM_ TYPE, POD_NAMESPACE, MD5(List of Unique Container REPO names in ascending order))), (i.e. MD5 HASH)).  
Regarding claim 6, Singh-Mei-Asveren-Jiang disclose:
The computing device of claim 5, set forth above, wherein 
Singh discloses:
the calculation of the hash of the selected pod type is performed by a hash function which ensures unicity of each output of the hash function ([col. 65, ls. 12-col. 66, ls. 9] POD_TYPE_HASH; e.g. Cluster ID= MD5(CONCAT(K8S_CLUSTER, VM_ TYPE, POD_NAMESPACE, MD5(List of Unique Container REPO names in ascending order))), (i.e. MD5 HASH, e.g. 128 bit length)).  
Regarding claim 7, Singh-Mei-Asveren-Jiang disclose: 
The computing device of claim 1, set forth above, wherein 
Singh discloses:
the processing unit further executes the Kubernetes pod, the execution of the Kubernetes pod comprising executing a containerized software application ([col. 69, ls. 28-36] pod, e.g. in which applications/containers are launched [col. 69, ls. 65-col. 70, ls. 27] launch one or more pod type nodes, e.g. DebianOS pod which has a DebianOS namespace; pod type nodes are named using a combination of their associated kubernetes cluster/namespace and pod type).  
Regarding claim 8, Singh-Mei-Asveren-Jiang disclose:
The computing device of claim 7, set forth above, further comprising 
Singh discloses:
a communication interface ([col. 63, ls. 37-col. 64, ls. 6] e.g. two pods in communication), and wherein the execution of the Kubernetes pod generates an IPv6 packet having the functional IPv6 address of the Kubernetes pod as a source IPv6 address, and the processing unit transmits the IPv6 packet via the communication interface ([col. 63, ls. 37-col. 64, ls. 6] e.g. two pods in communication, where pod attempts to connect to pod, e.g. via port, frame sent by router pod will contain full source, destination, and protocol information that can be provided by agent pod to system as a five tuple, e.g. IP address information).  
Regarding claim 9, Singh-Mei-Asveren-Jiang disclose:
The computing device of claim 7, set forth above, further comprising 
Singh discloses:
a communication interface ([col. 63, ls. 37-col. 64, ls. 6] e.g. two pods in communication), and wherein an IPv6 packet having the functional IPv6 address of the Kubernetes pod as a destination IPv6 address is received by the processing unit via the communication interface, the IPv6 packet being processed during the execution of the Kubernetes pod ([col. 63, ls. 37-col. 64, ls. 6] e.g. two pods in communication, where pod attempts to connect to pod, e.g. via port, frame sent by router pod will contain full source, destination, and protocol information that can be provided by agent pod to system as a five tuple, e.g. IP address information).  
Regarding claim 11, Singh-Mei-Asveren-Jiang disclose:
The computing device of claim 1, set forth above, wherein the processing unit further: 
Singh discloses:
selects another pod type among the at least one pod type associated to the selected namespace ([col. 69, ls. 65-col. 70, ls. 27] named using a combination of their associated pod type); 28
generates another pod type field based on the selected other pod type  ([col. 65, ls. 12-col. 66, ls. 9] POD_TYPE_HASH; e.g. Cluster ID= MD5(CONCAT(K8S_CLUSTER, VM_ TYPE, POD_NAMESPACE, MD5(List of Unique Container REPO names in ascending order))), (i.e. MD5 HASH)); 
creates another Kubernetes pod corresponding to the selected namespace and the selected other pod type ([col. 69, ls. 65-col. 70, ls. 27] launch one or more pod type nodes, e.g. DebianOS pod which has a DebianOS namespace; pod type nodes are named using a combination of their associated kubernetes cluster/namespace and pod type); 
generates another pod identifier for the other Kubernetes pod ([col. 69, ls. 65-col. 70, ls. 27] pod type nodes are named using a combination of their associated kubernetes cluster/namespace and pod type (i.e. identifier), the other pod identifier uniquely identifying the other Kubernetes pod at the computing device level ([col. 65, ls. 12-col. 66, ls. 9] pod type cluster comprises four fields (K8S_CLUSTER, VM_TYPE, POD_NAMESPACE, and POD_TYPE_HASH)); and 
Singh does not explicitly disclose:
generates a functional IPv6 address of the other Kubernetes pod by combining at least the IPv6 base prefix, the namespace field, the other pod type field, and the other pod identifier of the other Kubernetes pod.  
	However, Mei discloses:
generates a functional IPv6 address of the other Kubernetes pod by combining at least the IPv6 base prefix and the other pod identifier of the other Kubernetes pod ([pg. 3] e.g. converting IPv4 address into IPv6 address (i.e. generating IPv6 address) by filing host segment address assigned to the container IPv4 address into the interface ID segment of IPv6 (i.e. pod identifier), taking first available address in IPv4 network as the container IPv6 gateway address, e.g. XX:: 1/64, and first segment of subnet prefix is configured by user and corresponds to an IPv4 network; configuring IPv6 network protocol for Pod, e.g. same interface in the Pod configures an IPv4 network for the interface and simultaneously configures a corresponding IPv6 network so that the Pod can communicate by using an IPv6 network protocol).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh in view of Mei to have generated an IPV6 address of the pod by combining at least the ipv6 base prefix and the other pod identifier. One of ordinary skill in the art would have been motivated to do so configure IPv6 network for Pods (Mei, [pg. 3]).
Singh-Mei do not explicitly disclose:
generates a functional IPv6 address of the other pod by combining at least the namespace field and the other pod type field.
However, Asveren discloses:
the namespace field ([0065] namespace is designated and used to define the workspace or environment on the first node [0068] e.g. namespace: workspace-a);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh-Mei in view of Asveren to have generated a namespace field based on the selected namespace. One of ordinary skill in the art would have been motivated to do so to designate a namespace and define the workspace or environment on the first node that contains the active instance of the service and associated resources (Asveren, [0065]).
Singh-Mei-Asveren do not explicitly disclose:
generates a functional IPv6 address of the other pod by combining at least the namespace field and the other pod type field.
However, Jiang discloses:
generates a functional IPv6 address of the other pod by combining at least the namespace field and the other pod type field ([0004] CGA is a special type of IPV6 address, in which an interface identifier part is generated through a one-way cryptographic hash algorithm by using a public key in combination with auxiliary information (e.g., the hash of a namespace identifier; Asveren [0065] above, and pod_type_hash; Singh [col. 65, ls. 12-col. 66, ls. 9] above)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh-Mei-Asveren in view of Jiang to have generated a functional IPV6 address of the pod by combining at least the namespace field and the pod type field. One of ordinary skill in the art would have been motivated to do so to utilize cryptographically generated addresses (Jiang, [0004]).
Regarding claim 12, Singh-Mei-Asveren-Jiang disclose:
The computing device of claim 1, set forth above, wherein the processing unit further: 
Singh discloses:
selects another namespace among the at least one namespace ([col. 69, ls. 65-col. 70, ls. 27] named using a combination of their associated kubernetes cluster/namespace) and another pod type among the at least one pod type associated to the selected other namespace ([col. 69, ls. 65-col. 70, ls. 27] named using a combination of their associated pod type); 
generates another pod type field based on the selected other pod type ([col. 65, ls. 12-col. 66, ls. 9] POD_TYPE_HASH; e.g. Cluster ID= MD5(CONCAT(K8S_CLUSTER, VM_ TYPE, POD_NAMESPACE, MD5(List of Unique Container REPO names in ascending order))), (i.e. MD5 HASH)); 
creates another Kubernetes pod corresponding to the selected other namespace and the selected other pod type ([col. 69, ls. 65-col. 70, ls. 27] launch one or more pod type nodes, e.g. DebianOS pod which has a DebianOS namespace; pod type nodes are named using a combination of their associated kubernetes cluster/namespace and pod type); 
generates another pod identifier for the other Kubernetes pod ([col. 69, ls. 65-col. 70, ls. 27] pod type nodes are named using a combination of their associated kubernetes cluster/namespace and pod type (i.e. identifier), the other pod identifier uniquely identifying the other Kubernetes pod at the computing device level ([col. 65, ls. 12-col. 66, ls. 9] pod type cluster comprises four fields (K8S_CLUSTER, VM_TYPE, POD_NAMESPACE, and POD_TYPE_HASH)); and 
Singh does not explicitly disclose:
generates another namespace field based on the selected other namespace
generates a functional IPv6 address of the other Kubernetes pod by combining at least the IPv6 base prefix, the other namespace field, the other pod type field, and the other pod identifier of the other Kubernetes pod.
	However, Mei discloses:
generates a functional IPv6 address of the other pod by combining at least the IPv6 base prefix and the other pod identifier ([pg. 3] e.g. converting IPv4 address into IPv6 address (i.e. generating IPv6 address) by filing host segment address assigned to the container IPv4 address into the interface ID segment of IPv6 (i.e. pod identifier), taking first available address in IPv4 network as the container IPv6 gateway address, e.g. XX:: 1/64, and first segment of subnet prefix is configured by user and corresponds to an IPv4 network; configuring IPv6 network protocol for Pod, e.g. same interface in the Pod configures an IPv4 network for the interface and simultaneously configures a corresponding IPv6 network so that the Pod can communicate by using an IPv6 network protocol).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh in view of Mei to have generated an IPV6 address of the pod by combining at least the ipv6 base prefix and the other pod identifier. One of ordinary skill in the art would have been motivated to do so configure IPv6 network for Pods (Mei, [pg. 3]).
Singh-Mei do not explicitly disclose:
generates another namespace field based on the selected other namespace
generates a functional IPv6 address of the other pod by combining at least the other namespace field, the other pod type field.
However, Asveren discloses:
generates another namespace field based on the selected other namespace ([0065] namespace is designated and used to define the workspace or environment on the first node [0068] e.g. namespace: workspace-b);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh-Mei in view of Asveren to have generated a namespace field based on the selected namespace. One of ordinary skill in the art would have been motivated to do so to designate a namespace and define the workspace or environment on the first node that contains the active instance of the service and associated resources (Asveren, [0065]).
	Singh-Mei-Asveren do not explicitly disclose:
generates a functional IPv6 address of the other pod by combining at least the other namespace field, the other pod type field.
However, Jiang discloses:
generates a functional IPv6 address of the other pod by combining at least the other namespace field, the other pod type field ([0004] CGA is a special type of IPV6 address, in which an interface identifier part is generated through a one-way cryptographic hash algorithm by using a public key in combination with auxiliary information (e.g., the hash of a namespace identifier; Asveren [0065] above, and pod_type_hash; Singh [col. 65, ls. 12-col. 66, ls. 9] above)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh-Mei-Asveren in view of Jiang to have generated a functional IPV6 address of the pod by combining at least the namespace field and the pod type field. One of ordinary skill in the art would have been motivated to do so to utilize cryptographically generated addresses (Jiang, [0004]).
	Regarding claims 13-14 and 17-26, they do not further define nor teach over the limitations of claims 1-2 and 5-12, therefore, claims 13-14 and 17-26 are rejected for at least the same reasons set forth above as in claims 1-2 and 5-12.
Claims 3-4, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US-10873592-B1) hereinafter Singh in view of MEI J et al. (CN-111327640-A) hereinafter Mei in view of Asveren et al. (US-20210328858-A1) hereinafter Asveren further in view of Jiang et al. (US-20100100722-A1) hereinafter Jiang further in view of Sundin et al. (US-20190124169-A1) hereinafter Sundin.
Regarding claim 3, Singh-Mei-Asveren-Jiang disclose:
The computing device of claim 1, set forth above, wherein 
Singh discloses:
the selected namespace is a string ([col. 69, ls. 65-col. 70, ls. 27] named using a combination of their associated kubernetes cluster/namespace)
	Singh does not explicitly disclose:
the processing unit generates the namespace field by calculating a hash of the selected namespace.
However, Sundin discloses:
the processing unit generates the namespace field by calculating a hash of the selected namespace ([0112] apply a hash function to the namespace identifier).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh in view of Sundin to have generated a namespace field based on the selected namespace. One of ordinary skill in the art would have been motivated to do so to apply a hash function to the namespace identifier (Sundin, [0112]).
Regarding claim 4, Singh-Mei-Asveren-Jiang-Sundin disclose:
The computing device of claim 3, set forth above, wherein 
Singh-Mei-Asveren-Jiang do not explicitly disclose:
the calculation of the hash of the selected namespace is performed by a hash function which ensures unicity of each output of the hash function.  
However, Sundin discloses:
the calculation of the hash of the selected namespace is performed by a hash function which ensures unicity of each output of the hash function ([0112] consistent hash function).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Singh in view of Sundin to have performed a hash function which ensures unicity of each output of the hash function. One of ordinary skill in the art would have been motivated to do so to utilize a consistent hash function (Sundin, [0112]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andersson et al. (CN-105577852-A) SYSTEM AND METHOD FOR GENERATING FUNCTIONAL ADDRESSES;
BANSAL et al. (US-20180375762-A1) SYSTEM AND METHOD FOR LIMITING ACCESS TO CLOUD-BASED RESOURCES INCLUDING TRANSMISSION BETWEEN L3 AND L7 LAYERS USING IPV6 PACKET WITH EMBEDDED IPV4 ADDRESSES AND METADATA;
Froelicher et al. (US-10097525-B2) SYSTEM, APPARATUS AND METHOD FOR GENERATING DYNAMIC IPV6 ADDRESSES FOR SECURE AUTHENTICATION;
Jin et al. (CN-111327640-A) METHOD FOR SETTING IPV6 FOR POD IN KUBERNETES;
Lideng et al. (CN-110012125-A) CLUSTER NETWORK COMMUNICATION MEANS, DEVICE, STORAGE MEDIUM AND EQUIPMENT;
Bansal et al. (US-20170317972-A1) METHOD OF TRANSLATING A LOGICAL SWITCH INTO A SET OF NETWORK ADDRESSES;
PARK et al. (US-20150264010-A1) INTERNET PROTOCOL VERSION 6 ADDRESS CONFIGURATION METHOD;
LIU et al. (US-20170222970-A1) IPV6 ADDRESS ASSIGNMENT METHOD AND APPARATUS;
Mariappan et al. (US-20200314015-A1) CONFIGURING SERVICE LOAD BALANCERS WITH SPECIFIED BACKEND VIRTUAL NETWORKS;
Park et al. (US-20060077908-A1) METHOD FOR GENERATING AND AUTHENTICATING ADDRESS AUTOMATICALLY IN IPV6-BASED INTERNET AND DATA STRUCTURE THEREOF;
Qin et al. (US-10015132-B1) NETWORK VIRTUALIZATION FOR CONTAINER-BASED CLOUD COMPUTATION USING LOCATOR-IDENTIFIER SEPARATION PROTOCOL;
Ren et al. (US-10652012-B2) GLOBAL IDENTIFICATION OF DEVICES BASED ON DESIGNATED IPV6 ADDRESS;
Vaidya et al. (US-20200076685-A1) MULTIPLE NETWORKS FOR VIRTUAL EXECUTION ELEMENTS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
11/17/22